Exhibit 99.1 NABUFIT GLOBAL APS TABLE OF CONTENTS Page Report of Independent Registered Public Accounting Firm 2 Financial Statements: 3 Balance Sheet as of September 30, 2015 3 Statement of Operations and Comprehensive Loss for the Period from June 26, 2015 (Date of Inception) through September 30, 2015 4 Statement of Shareholders’ Deficit for the Period from June 26, 2015 (Date of Inception) through September 30, 2015 5 Statement of Cash Flows for the Period from June 26, 2015 (Date of Inception) through September 30, 2015 6 Notes to Financial Statements
